Title: To James Madison from Orchard Cook, 16 December 1815
From: Cook, Orchard
To: Madison, James


                    
                        Hond. Sir,
                        
                            Wiscasset
                            Decr 16th, 1815
                        
                    
                    Believing the remarks on the second page of the enclosed News Paper, by the erudite & Reverend Mr. Bentley of Salem, to be just, useful & important “& in consent” with the universal opinion of all Parties in this part of the Country, & supposing you might not otherways see them, I have taken the liberty of enclosing the Paper for your perusal. With sentiments most truly grateful & respectful I remain your ever devoted St.
                    
                        
                            Orchard Cook
                        
                    
                